DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The instant First Office Action on the merits is in response to preliminary claims filed on 7/7/2020.
Claims 1-13 are pending. Claims 1 and 8 are the base independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/7/2020 was filed before the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies of papers required under 35 U.S.C. 119(a)-(d) have been filed.

Internet Communication Policy Update
If Internet Communication (i.e. Email) is desired, Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found here at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-5, 7-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al (US 2012/0063428) in view of Dumov et al (US 2010/0008218).
Regarding claim 1, Ng discloses a method of operating a packet data anchor (fig. 18; e.g. LMA/HA 220) in a cellular network (fig. 18 & LMM domain 210) located in a data path (fig. 18; e.g. link 1109) between a user device (fig. 18; MN 200) and a voice service associated with the cellular network (fig. 18; e.g. PDN 1106), the user device having a cellular network interface (par 22; e.g. 3GPP interface IF1) and a wireless local area network interface (fig. 19; e.g. WLAN interface IF2) and connected to the voice service via a wireless local area network data path (fig. 18; e.g. link 1108) including a wireless local area network (fig. 18; e.g. WLAN access network 1101) and a non-cellular network gateway of the cellular network (fig. 18; e.g. MAG (WLAN) 232), and the user device being further operable to access the voice service via a cellular network path (fig. 18; e.g. link 1107) including a cellular radio access network (fig. 18; e.g. 3G access network 1100), the method comprising:
receiving a notification that a fault associated with the non-cellular network gateway has occurred (fig. 19 & par 177; in one embodiment, MAG (WLAN) 232 detects the disconnection and transmits to the LMA/HA 220 a registration delete PBU message 1204);
par 177-179; e.g. the LMA/HA 220 transmits a downlink notification message 1207, which causes MME makes the MN 200 to transmit a service request message; hence reads on the notifying MN 200 to access the voice service); and
transferring voice registration (par 177-179; e.g. in-advance registration filter rule being activated) and voice data packets between the user device and the voice service via the cellular network path (par 179; e.g. the MN 200 receives an audio data packet 1208).
Although Ng discloses a local mobility anchor or a home agent for receiving a fault detection associated with the non-cellular network gateway, Ng does not explicitly disclose a packet data gateway in a cellular network for receiving the fault detection.
However, it is obvious in view of Dumov:
Dumov discloses, in par 9, 12 & fig. 1, such that the fault detection or termination message is received at BTS130 which is a mobile network equipment in cellular network, hence reads on the packet data gateway in cellular network receives a fault detection notification.
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Dumov with the electronic system of Ng. One is motivated as such to improve network utilization (Dumov, par 16).


 notifying the voice service of occurrence of the fault (par 169; e.g. disconnection event related to audio flow)

Regarding claims 3 and 10, Ng discloses:
notifying that a data link to the user device is not functional is received from the non-cellular network gateway (fig. 19 & par 177; in one embodiment, MAG (WLAN) 232 detects the disconnection and transmits to the LMA/HA 220 a registration delete PBU message 1204; also par 116).

Regarding claim 4, Ng discloses:
the notification that a fault associated with the non-cellular network gateway has occurred is received by the cellular network (par 177-179; e.g. the LMA/HA 220 transmits a downlink notification message 1207 to MAG 3GPP in response to the disconnection; hence obviously the notification is received by the cellular network).

Regarding claims 5 and 11, Ng discloses:
wherein a fault in the non-cellular network gateway is detected, preferably by the user device, a wireless local area network access point or by an Internet Service provider (par 146; e.g. MN 200 can immediately detect the switching event).


wherein the transferring of the voice registration and voice data packets is performed only via the cellular network path (par 177-179; e.g. the LMA/HA 220 transmits audio data 1026 and a downlink notification message 1207 towards MN 200 in response to the disconnection of non-cellular network path; hence obviously using only the cellular network path).

Regarding claim 13, Ng discloses:
a computer-readable storage medium comprising instructions that when executed by a processor associated with a telecommunication network, causing the telecommunications network to perform the method according to claim 1 (par 207).

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al (US 2012/0063428) in view of Dumov et al (US 2010/0008218) in view of Enomoto et al (US 2018/0167854).
Regarding claims 6 and 12, the combination discloses the subject matter in claims 1 and 8, without explicitly discloses:
wherein the user device is notified by establishing a new data path / a new bearer data link form a packet data network, and preferably the cellular network, to the user device.
However, Enomoto disclose:
par 650, 652; e.g. for a newly established PDN connection, the eNB 20B includes the PDN connection permission notification in the RRC connection reconfiguration notification to the UE 10; hence UE is notified about the new connection).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Enomoto with the electronic system of Ng and Dumov. One is motivated as such to switch the PDN connection (Enomoto, par 270).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023.  The examiner can normally be reached on 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YAOTANG WANG/Primary Examiner, Art Unit 2474